DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the subject matters of: a plurality of III-N metal-insulator-semiconductor field effect transistors (MISFETs), wherein separate ones of the MISFETs comprise a same first gate dielectric material comprising a metal and oxygen that is in contact with the second III-N material, but a different gate dielectric material in contact with a same gate electrode material, and wherein separate ones of the MISFETs have at least one of: different gate-drain breakdown voltages or different threshold voltages. But, it fails to clarify:

	what is/are the definite relationship(s) between the recited “plurality of” MISFETs and the recited “separate ones of the MISFETs”; and/or whether the recited “plurality of” MISFETs definitely comprise, or not comprise, or comprised by, the recited “separate ones of the MISFETs”; and/or whether or not the recited “separate ones of the MISFETs” definitely comprise the entirety of the recited “plurality of” MISFETs;  
and/or whether or not the recited “plurality of” MISFETs definitely comprise the entirety of the recited “separate ones of the MISFETs”; and/or
 	whether or not it indents to mean that the recited “separate ones of the MISFETs” comprise a same first gate dielectric material definitely as compared to each other among the recited “separate ones of the MISFETs” themselves, or as compared to that of the recited “plurality of” MISFETs; and/or 
 	whether or not it indents to mean that the recited “separate ones of the MISFETs” comprise a different gate dielectric material definitely as compared to each other among the recited “separate ones of the MISFETs” themselves, or as compared to that of the recited “plurality of” MISFETs; and/or
	whether or not it definitely means that the recited “separate ones of the MISFETs” comprise a single gate dielectric material that is different from the gate dielectric material of the recited “plurality of” MISFETs; and/or
	whether or not it definitely means that separate ones of the recited plurality of MISFETs respectively comprise different gate dielectric materials; and/or
	what is/are the definite positional relationship(s) between the recited first gate dielectric material and the recited different gate dielectric material; and/or whether or not the recited first and second gate dielectric materials are overlapped to each other, or in parallel to each other.
  

Allowable Subject Matter
Claims 1-13 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898